Citation Nr: 1416162	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO. 10-20 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include bronchitis.

2. Entitlement to service connection for a heart disability, to include congestive heart failure.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982 and from August 2002 to July 2003, and served on a period of active duty for training (ACDUTRA) from September 2, 2005, to October 21, 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied service connection for all issues on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for a heart disability, to include congestive heart failure, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A respiratory disability, to include bronchitis, is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from active duty service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include bronchitis, have not been met. 38 U.S.C.A. §§ 101 (24), 1101, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in October 2008, prior to the initial unfavorable adjudication in May 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA did not have a duty to provide the Veteran with an examination for his claim of service connection for a respiratory disability, to include bronchitis. While the Veteran has a current diagnosis of bronchitis, there is no evidence establishing an in-service event, injury, or disease. The Veteran's service treatment records from his periods of active duty service are silent for either a diagnosis of bronchitis or complaints of symptoms associated therewith. Further, the Veteran specifically denied having a chronic cough or any other symptoms on a June 2003 post-deployment health assessment.

The Veteran has specifically stated that his bronchitis had its onset during his period of ACDUTRA from September 2005 to October 2005. While the Veteran is competent to state when symptoms began as they are lay observable, he is not competent to diagnose himself with bronchitis during his period of ACDUTRA. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Even assuming the Veteran is competent, the credibility of his statements concerning the onset of his symptoms during his period of ACDUTRA is undermined by the fact that June 2005 private medical records note a diagnosis of a respiratory disability, to include bronchitis, and complaints of bronchitis symptoms, which would have been prior to the Veteran's period of ACDUTRA. As there is no competent and credible evidence of an in-service event, injury or disease during either the Veteran's active duty service or period of ACDUTRA, VA did not have a duty to provide a VA examination with respect to the Veteran's claim of service connection for a respiratory disability, to include bronchitis.

Since VA has obtained all relevant identified records and its duty to provide a medical examination did not attach, its duty to assist in this case is satisfied.

II. Merits of the Claim

To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in active service. 38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law." 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013). The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d)  (2013).

Thus, regarding the Veteran's National Guard service, (and apart from his two periods of active duty), service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6 , 3.303, 3.304.  

Regarding periods of regular active duty, service connection may be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). The chronic disease must have manifested to a degree of 10 percent or more within a specified period of time after separation from service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Veterans who serve on regular active duty are entitled to several additional presumptions to assist them in substantiating their service connection claims, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves within a specified time after separation from service (listed above). 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309. However, the presumptions are potentially not applicable in cases involving claims for service connection based on periods of ACDUTRA.

The presumption of sound condition does not apply to an appellant whose claim is based on a period of ACDUTRA who has not previously established veteran status. Smith v. Shinseki, 24 Vet. App. 40, 44 (2010). However, if veteran status has been established based on a prior period of active duty service, the presumption of soundness does apply to subsequent periods of ACDUTRA if the Veteran was examined upon entrance into the subsequent period of ACDUTRA. See id. at 45. Where a claim is based on a period of ACDUTRA the presumption of aggravation is not applicable. Id. at 48; see Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a respiratory disability, to include bronchitis. The Board finds that service connection for a respiratory disability is not warranted on a direct or presumptive basis.

First, the Veteran is not entitled to direct service connection for his respiratory disability, to include bronchitis. Private medical records from November 2005 and June 2005 reflect a diagnosis of bronchitis, and therefore the first element of service connection (current diagnosis) is met.

Turning to the second element of service connection, the preponderance of the evidence is against a finding of an in-service event, injury, or disease. Looking first at the lay evidence, the Veteran has not provided any lay statements indicating that his bronchitis is related to his active duty service from July 1979 to July 1982 or from August 2002 to July 2003. The Veteran has, however, stated that the onset of his bronchitis occurred during his period of ACDUTRA from September 2, 2005 to October 31, 2005. While the Veteran is competent to report symptoms such as coughing and chest congestion, he is not competent to diagnose himself as having had bronchitis while in service as such a determination requires medical testing and expertise. Jandreau, 492 F.3d 1372. Further, the credibility of the Veteran's statements is undermined by the fact that a June 2005 private medical record reflects a diagnosis of bronchitis and complaints of chest congestion and coughing, which was prior to the beginning of the Veteran's period of ACDUTRA. As there is no competent and credible lay evidence of record on the issue of an in-service event, injury or disease, the issue must be determined based on the medical evidence of record.

The Veteran's service treatment records from July 1979 to July 1982 and from August 2002 to July 2003 are silent for a diagnosis of bronchitis or complaints of symptoms associated therewith. Further, in his June 2003 post-deployment health assessment, the Veteran affirmatively indicated that he did not develop a chronic cough during the course of his deployment.

With respect to the Veteran's period of ACDUTRA from September 2, 2005 to October 31, 2005, as a preliminary matter the Board notes that the presumption of soundness and presumption of aggravation, as discussed above, do not apply to this period of service. See Smith, 24 Vet. App. at 44-48; Donnellan, 24 Vet. App. at 171. While the Veteran has veteran status based on prior active duty service, there is no evidence indicating that the Veteran received a medical examination prior to this period of ACDUTRA, and therefore the presumption of soundness is not applicable. See Acciola v. Peake, 22 Vet. App. 320, 324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). As such, the Board is not required to presume that the Veteran was of sound health at the outset of his period of ACDUTRA.

Looking at the medical evidence of record, there are no service treatment records associated with the claims file that correspond with the Veteran's period of ACDUTRA, and therefore there is no medical evidence showing complaints of bronchitis or its symptoms during the Veteran's period of ACDUTRA. Further, the Board finds there is no reason to believe that there are medical records missing from the file, as the Veteran's National Guard medical records from up to March 2009 are associated with the claims file. Additionally, private medical records associated with the claims file clearly show the Veteran was diagnosed with a respiratory disability, to include bronchitis, in June 2005, which was prior to the Veteran's period of ACDUTRA. Based on this medical evidence, the preponderance of the evidence is against a finding of an in-service event, injury or disease for either the Veteran's periods of active duty service or his period of ACDUTRA.

Finally, even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding of a nexus between the Veteran's bronchitis and his active duty service. The Veteran has stated that his bronchitis has been persistent since his service, specifically his period of ACDUTRA from September 2, 2005, to October 31, 2005, which he is competent to report. Jandreau, 492 F.3d 1372.

However, the Veteran's statements are in conflict with the medical evidence of record. There is no medical evidence of record prior to a June 2005 private medical record that reflects a diagnosis of bronchitis or complaints of symptoms associated with bronchitis. Thus, there is a 23 year period without complaint following the Veteran's July 1982 separation from active duty and a 2 year gap without complaint following the Veteran's July 2003 separation from active duty. Such gaps in time, while not dispositive of the issue, can be weighed against any statements made by the Veteran concerning the persistent symptoms. See Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333.
Concerning the Veteran's period of ACDUTRA, private medical records from November 2005 reflect a diagnosis of chronic bronchitis, but these records do not opine as to the presence of a nexus between the Veteran's period of ACDUTRA and bronchitis. Further, June 2005 private medical records clearly indicate that the Veteran was diagnosed at that time with bronchitis or asthmatic symptoms, which is prior to his period of ACDUTRA. This prior diagnosis undermines the contention that the Veteran's current bronchitis is causally related to his period of ACDUTRA, as the Veteran clearly had a respiratory disability, to include bronchitis, prior to his period of ACDUTRA. As there is no medical evidence of record indicating that the Veteran's bronchitis is causally related to service and it is clear that the Veteran was diagnosed with a respiratory disability, to include bronchitis, prior to his period of ACDUTRA, the preponderance of the evidence is against a finding of a nexus between the Veteran's bronchitis and his periods of either active duty service or his period of ACDUTRA.

Second, bronchitis cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309(a). While the Veteran has a current diagnosis of bronchitis, bronchitis is not a specifically enumerated chronic disease, nor is it encompassed by a broader listed term. 38 C.F.R. § 3.309(a). Further, the Veteran is not entitled to the presumption in favor of chronic diseases for his period of ACDUTRA service. Smith, 24 Vet. App. at 46 - 47; Acciola, 22 Vet. App. 320. As such, service connection based on the presumption in favor of certain chronic disease is not warranted.

Finally, service connection for bronchitis is not warranted based on continuity of symptomatology. 38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331. As stated in the previous paragraph, bronchitis is not a specifically listed chronic disease, nor is it encompassed by a broader listed term. 38 C.F.R. § 3.309(a). Therefore, bronchitis is not eligible for service connection based on continuity of symptomatology. 38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury or event, or that the Veteran's respiratory disability, to include bronchitis, is related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a respiratory disability, to include bronchitis, is denied.


REMAND

Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

In this case, the Veteran served on active duty from July 1979 to July 1982 and from August 2002 to July 2003, as well as on ACDUTRA from September 2, 2005, to October 31, 2005. On June 2002 and August 2002 service examinations prior to his second period of active duty service, it was noted that the Veteran had hypertension. As such, the Board finds that the Veteran's hypertension was noted on his entrance exam for his second period of active duty, and therefore the presumption of soundness does not apply to that period. The controlling law is 38 C.F.R. § 3.306, for claims of aggravation of pre-service disabilities.  However, the presumption of aggravation does still apply. As such, the Board finds it must remand the issue of service connection for hypertension to determine whether there is clear and unmistakable evidence that the Veteran's hypertension was not aggravated beyond the normal progression of the disability.

With respect to the Veteran's claim for congestive heart failure, VA is required to notify the Veteran of any information and medical or lay evidence that is necessary to substantiate the claim. 38 C.F.R. § 3.159(b). Here, the Veteran has filed claims for service connection for hypertension and a heart disability, to include congestive heart failure. As hypertension may be a cause of congestive heart failure, and the Board is required to consider all possible theories of entitlement, the Board finds that the Veteran should be provided with appropriate notice as to the information required to establish as claim of secondary service connected for a heart disability, to include congestive heart failure.

Further, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. § 3.159(c)(4). Here, the Veteran has a current diagnosis of congestive heart failure, his service treatment records reflect an abnormal heart examination, the diagnosis of congestive heart failure has been consistent since service, and there is otherwise insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C.A. § 1154(b); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Thus, generally speaking, a remand for a VA examination is warranted to determine whether the Veteran's congestive heart failure is etiologically related to service. 

With respect to the Veteran's second period of service specifically, the Board notes that no heart problems other than hypertension were noted on entrance, and therefore the presumption of soundness as to all heart conditions other than hypertension attaches. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b)(1) ; see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994). However, a May 2000 electrocardiogram (EKG) shows that the Veteran had left ventricle hypertrophy prior to service, which may be a cause or precursor of congestive heart failure. As such, the Board finds that while on remand it must also be determined whether there is clear and unmistakable evidence that the Veteran's congestive heart failure pre-existed his second period of active duty service. See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to service connection for a heart disability, to include congestive heart failure, as secondary to hypertension.

3. After completing the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's hypertension. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) For the Veteran's July 1979 to July 1982 active duty service:

1) Did the Veteran's hypertension manifest to a compensable degree within 1 year from the date of his separation from this period of service?

2) If not, is it at least as likely as not (a fifty percent probability or greater) that hypertension was incurred in or aggravated by service?

a) For the Veteran's August 2002 to July 2003 active duty service:

1) Is there clear and unmistakable evidence that the Veteran's preexisting hypertension was not permanently worsened beyond the natural progress of the disability?

For the purposes of this question, the examiner should assume hypertension pre-existed the Veteran's August 2002 to July 2003 active duty service. Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of hypertension by the Veteran's active duty service.

2) If the response to the above is negative, did the Veteran's hypertension manifest to a compensable degree within 1 year from the date of his separation from this period of service? 

3) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension was incurred in or aggravated by this period of service?

A detailed rationale supporting the examiner's opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After completing the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's congestive heart failure (CHF). The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) For the period of service from July 1979 to July 1982:

1) Did the Veteran's CHF manifest to a compensable degree within 1 year from the date of his separation from this period of service?

2) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's CHF was caused by his hypertension?

3) Is it at least as likely as not (a fifty percent probability or greater) that CHF is aggravated (permanently worsened beyond its natural progression) by hypertension?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the heart disability by the service-connected disability.

4) If the Veteran's CHF is not caused or aggravated by hypertension, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's CHF was otherwise incurred in or aggravated by service?

b) For the Veteran's period of service from August 2002 to July 2003:

1) Is there clear and unmistakable evidence that the Veteran's CHF pre-existed his August 2002 to July 2003 active duty service? 

2) If so, is there clear and unmistakable evidence that the Veteran's preexisting CHF was not permanently worsened beyond the natural progress of the disability during his service?

For the purposes of this question, the examiner should assume hypertension pre-existed the Veteran's August 2002 to July 2003 active duty service. Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."


If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of CHF by the Veteran's active duty service.

Review of the entire claims file is required; however in answering these questions attention is invited to a May 2000 electrocardiogram showing left ventricle hypertrophy.

c) If the answer to either question (1) or (2) directly above is no, answer the following question: 

1) Did the Veteran's CHF manifest to a compensable degree within 1 year from the date of his separation from this period of service?

2) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's CHF was otherwise incurred in or aggravated by service?

A detailed rationale supporting the examiner's opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


